                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA

v.                                                    Criminal No. 5:17-cr-00002-DCB-LRA
                                                      Civil No.    5:18-cv-00079-DCB-LRA

SAMUEL CARDELL REED


                                             ORDER

       The Court has reviewed the Defendant=s motion to vacate, set aside or correct sentence

pursuant to 28 U.S.C. ' 2255 filed herein.   Upon the motion of the United States, and upon a

finding that the Defendant alleges ineffective assistance of counsel in this cause, the Court

specifically finds that the Defendant has waived his right to claim an attorney-client privilege in

regard to these proceedings.

       IT IS THEREFORE ORDERED that the Honorable Abby W. Brumley, former counsel

for the defendant, individually respond within 20 days of this Order by written affidavit to the

allegations made by the Defendant in the motion, with a copy of the affidavit provided to the

United States, and that the United States submit its Response to the Defendant’s motion no later

than 20 days after the submission of the above-referenced affidavits.

       ORDERED on this, the 14th day of November , 2018.



                                                      s/David Bramlette
                                                      UNITED STATES DISTRICT JUDGE
